FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: July2010 Commission File Number: 000-50422 AMADOR GOLD CORP. (Exact Name of Registrant, as Specified in its Charter) 711-675 West Hastings Street, Vancouver, British Columbia, Canada, V6B 1N2 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Table of Contents Document 1 Unaudited Financial Statements for the Period Ended April 30, 2010 Document 2 Management's Discussion and Analysis for the Period Ended April 30, 2010 Document 1 Amador Gold Corp. Consolidated Financial Statements (Expressed in Canadian Dollars) April 30, 2010 and 2009 - Unaudited – Prepared by Management The financial statements for six-month period ended April 30, 2010 have not been reviewed by the Company’s auditors Amador Gold Corp. Consolidated Balance Sheets April 30, October 31, Unaudited Assets Current Cash $ $ GST receivable Prepaid expenses (Note 5(d)) - Exploration Advances (Note 4) Due From Related Parties (Note 5(d)) - Mineral Properties (Notes 3, 5(b), 5(c), and Schedule) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Notes 5(a), 5(b) and 5(c)) Shareholders’ Equity Share Capital Share Subscriptions Received - Contributed Surplus Deficit ) ) $ $ Going Concern (Note 1) Commitments (Note 7) Approved on behalf of the Board of Directors: /s/ Alan D. CampbellDirector /s/ Lynn W. EvoyDirector - See Accompanying Notes - Amador Gold Corp. Consolidated Statements Of Operations And Comprehensive Loss(Unaudited) THREE MONTHS ENDED APRIL 30 SIX MONTHS ENDED APRIL 30 Administrative Expenses Consulting fees $ Investor relations and promotion Legal and accounting Management fees (Note 5(a)) Office expenses Part XII.6 tax expense - - Regulatory fees Transfer agent fees Stock based compensation Loss Before Other Income (Expense) And Income Taxes ) Other Income (Expense) Write-off of mineral property expenditures ) - ) ) Exploration expenditures ) ) ) Loss Before Income Taxes ) Future Income Tax Benefit Recognized On Flow-through Net Loss And Comprehensive Loss For The Period $ ) $ $ ) $ ) Loss Per Share – Basic and diluted $ ) $ $ ) $ ) Weighted Average Number Of Shares Outstanding – Basic Weighted Average Number Of Shares Outstanding – Diluted - See Accompanying Notes - Amador Gold Corp. Consolidated Statements Of Shareholders’ Equity(Unaudited) For The Periods Ended April 30, 2010, 2009 and 2008 SHARE SHARE CAPITAL SUBSCRIPTIONS CONTRIBUTED NUMBER AMOUNT RECEIVED SURPLUS DEFICIT TOTAL Balance, October 31, 2007 - ) Issue of shares for mineral properties - - - Issue of shares for cash, private placements Flow-through shares - - - Non flow-through shares - - - Shares issues for property examination fee - - - Share issuance costs - ) - - - ) Warrants exercised for cash - - - Stock options exercised for cash - - - Fair value of stock options exercised - - ) - - Stock based compensation - Tax benefits renounced on flow-through shares - ) - - - ) Net loss and comprehensive loss for the year - ) ) Share subscriptions receivable - ) - - - ) Balance, October 31, 2008 - ) Issue of shares for mineral properties - - - Issue of shares for cash, private placements Flow-through shares - - - Non flow-through shares - - - Share issuance costs - ) - - - ) Stock based compensation - Re-pricing of warrants - - - ) - Tax benefits renounced on flow-through shares - ) - - - ) Share subscriptions receivable - Share subscription received - Net loss and comprehensive loss for the year - ) ) Balance, October 31, 2009 ) Issue of shares for mineral properties - - - Issue of shares for cash, private placements Flow-through shares - - - Non flow-through shares - - - Share issuance costs - ) - - - ) Stock based compensation - Tax benefits renounced on flow-through shares - ) - - - ) Share subscription received - - ) - - ) Net loss and comprehensive loss for the period - ) ) Balance, April 30, 2010 $ $
